DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 11/12/2020.
Claims 1-5 and 7-16 are amended.
Claim 6 is cancelled.
Claims 1-5 and 7-16 are pending in the current application.
Drawings
The drawings received on 11/12/2021 are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hanjen Yu on 2/25/2021.
The application has been amended as follows: 
Claim 1: insert after line 17:  “the bow hull longitudinally extends between one half and one third of a total longitudinal distance between the bow and the stern;”
Claim 1, lines 42-43: delete “the wind assisted propulsion stage being integrated into the topside; and” Replace with “the wind assisted propulsion stage comprising a plurality of 
Claim 1, lines 44-45: delete “the vectored thrust propulsion stage being integrated into a stern end of the superstructure.” Replace with “the vectored thrust propulsion stage comprising a plurality of gas turbine engines and a plurality of vector thrust nozzles; and each of the plurality of vector thrust nozzles being operatively connected to one of the plurality of gas turbine engines and integrated into a stern end of the superstructure.” 
Claim 7: Cancel
Claim 13: Cancel
Claim 14: Change dependency to depend from Claim 1
Claim 15: Cancel
Allowable Subject Matter
Claims 1-5, 8-12, 14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a vessel combining the specific features of the hull form and multiple propulsion systems claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050172881 discloses a trimaran vessel operable under sail or air propellers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617